Citation Nr: 0315074	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  96-40 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a shell fragment wound of the 
anterior chest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and June 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  In January 1996, the RO 
denied entitlement to service connection for PTSD.  In June 
1996, the RO granted entitlement to service connection for a 
shell fragment wound of the anterior chest and assigned an 
initial evaluation of 10 percent. 

The issue of entitlement to an initial disability rating in 
excess of 10 percent for a shell fragment wound of the 
anterior chest is the subject of the REMAND herein.


FINDING OF FACT

The veteran does not have a current psychiatric disability, 
to include PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In the discussions in the 
January 1996 rating decision,  March 1996 Statement of the 
Case, and April 2001 Supplemental Statement of the Case 
(SSOC), the veteran was notified of this information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was informed of the relevant laws and regulations and the RO 
explained why the evidence in his case was inadequate.  The 
April 2001 SSOC also included citation to the VCAA and 
references the parties' respective duties in terms of 
obtaining information and evidence.  The veteran was 
specifically asked in a letter dated June 1997 to inform the 
RO of all treatment he had received for PTSD and to provide 
releases so that the RO could obtain his records.  However, 
he has not identified any treatment for PTSD.  More recently, 
in a letter dated in February 2003, the RO again explained to 
the veteran that his claim had been denied because of a lack 
of the diagnosis of PTSD.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the veteran has not identified any relevant, 
outstanding records requiring further development. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in January 
1996, and the results of that examination have been 
associated with the claims file.  Re-examination, however, is 
unnecessary because the record does not contain competent lay 
or medical evidence of a current psychiatric disability or 
symptoms related thereto.  See 38 C.F.R. § 3.159(c)(4)(A).  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

During the pendency of the appeal, VA issued an amendment to 
38 C.F.R. § 3.304(f) which, in pertinent part, changed the 
requirement of "medical evidence establishing a clear 
diagnosis of the condition" to "medical evidence diagnosing 
the condition in accordance with [38 C.F.R. § 4.125(a)]."  
See Harth v. West, 14 Vet. App. 1, 5 (2000).  The regulatory 
change was made effective March 7, 1997.  See 64 Fed. Reg. 
32,807 (June 18, 1999).

In this case, there is neither a clear diagnosis of PTSD nor 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  The evidence in this case establishes 
that the veteran does not have any current psychiatric 
disability, including PTSD.  VA PTSD examination in January 
1996 revealed no Axis I or Axis II diagnosis for any 
psychiatric disorder, and the examiner noted in his summary 
that the veteran did not have symptoms of PTSD.  
Additionally, the veteran has not been treated for symptoms 
of any psychiatric disorder, and in a February 2003 Decision 
Review Officer conference report, it is noted that the 
veteran "agreed he does not suffer from PTSD."

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
CAVC's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The competent medical evidence of record does not establish 
the presence of PTSD, and the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Health professionals, such as the January 1996 VA 
examiner, are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing opinions.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In June 1996, the RO notified the veteran that he had been 
granted entitlement to service connection for a shrapnel 
wound, anterior chest wall with retained fragment.  The RO 
assigned an initial evaluation of 10 percent.  In March 1997, 
the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, which expressed disagreement with the RO's 
evaluation of his shrapnel wound of the chest.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2002).  

No statement of the case (SOC) has been provided on this 
issue, so the veteran has not had an opportunity to perfect 
an appeal.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue an 
SOC, and the Board must remand that issue to the RO for that 
purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board notes that SSOCs pertaining to this claim were 
issued in March 1997 and April 2001, but to consider either 
SSOC as an adequate SOC would not assist in perfecting this 
claim because there are no documents that could possibly be 
construed as a timely substantive appeal.  Additionally, in 
no case will an SSOC be used to announce decisions by the 
agency of original jurisdiction on issues not previously 
addressed in the SOC, or to respond to notices of 
disagreement on newly appealed issues that were not address 
in the SOC.  See 38 C.F.R. § 19.31 (2002).

In considering this issue, the RO must take into account that 
this is on appeal from the initial grant of service 
connection and that the issue should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found, and the distinction 
between disagreement with the original rating and a claim for 
an increase is important in terms of VA adjudicative actions.  
Id.  The SOC provided to the veteran on the claim for a 
higher evaluation, on appeal from the initial grant of 
service connection, must comply with Fenderson in its 
phrasing and consideration of the issues on appeal.

Accordingly, this claim is REMANDED for the following:

Review the veteran's claim for a higher 
initial evaluation for a shell fragment wound 
of the chest, and, if the determination 
remains adverse to him, furnish a statement 
of the case on this issue to him.  Notify him 
of the time limit within which an adequate 
substantive appeal must be filed in order to 
perfect an appeal of this issue and secure 
appellate review by the Board.  Thereafter, 
this issue is to be returned to the Board 
only if an adequate and timely substantive 
appeal is filed.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, §302, 108 Stat. 4645, 4658 (1994), 38U.S.C.A. 
§5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

